 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

OF

NEW HAMPSHIRE THRIFT BANCSHARES, INC

 

 

 

AMENDMENT NO. 1

 

DOCUMENT:                 WA01/3151513

DRAFT DATE:              02/10/06

 

BOARD OF DIRECTORS

APPROVAL DATE:             MARCH 9, 2006

 

AMENDMENT

 

1.            Article III - Subsection 3.2(b)(ii) of the Plan shall be amended,
effective as of March 9, 2006, by adding the following language to the end
thereof:

 

Notwithstanding the foregoing, this subsection 3.2(b)(ii) shall not apply to an
Executive who is first selected for participation in the Plan after January 1,
2006 such that the Supplemental Credit to such Executive shall be made only
pursuant to subsection shall be made under subsection 3.2(b)(i).

IN WITNESS WHEREOF, this Amendment has been executed by the undersigned officer
of New Hampshire Thrift Bancshares, Inc. pursuant to authority given by
resolution of the Board of Directors.

 

 

NEW HAMPSHIRE THRIFT BANCSHARES, INC.

 

 

By         /s/        Stephen W. Ensign                            

 

Name:

Stephen W. Ensign

 

 

Title:

Chairman, President & CEO

 

 

 

 